Citation Nr: 1813742	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral flat feet.

2. Entitlement to service connection for a lower back disability. 

3. Entitlement to service connection for a right knee disability. 

4. Entitlement to service connection for a left knee disability. 

5. Entitlement to service connection for right leg shin splints. 

6. Entitlement to service connection for left leg shin splints.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although the Veteran requested a personal hearing in a February 2016 correspondence, he subsequently withdrew his hearing request in March 2016.  Thus, the Veteran's prior hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

The Board notes that in a June 2017 correspondence, the Veteran's attorney highlighted that the Veteran does not waive RO review of additional evidence received with his April 2016 VA Form 9, substantive appeal.  In the remand below, the RO is directed to review all newly obtained evidence.  Accordingly, there is no prejudice to the Veteran in assuming jurisdiction for the purpose of requesting additional development.  38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded a VA examination in June 2014 to address his claims for service connection for flat feet, a lower back disability, bilateral knee disabilities, and bilateral shin splints.  The VA examiner opined that the Veteran's back pain, pes planus, and shin splints are less likely than not the direct result of or caused by any in-service injury, event, or treatment.  The rationale was that the Veteran has severe arthralgias in the spine, feet, and limbs but his pain is not caused by the in-service minor lumbar sacral strain, shin splints, or reported flexible pes planus.  Rather, the examiner stated, those events should not cause the "intense arthralgias" he now has, which are more likely attributed to his adult onset rheumatoid arthritis, or Still's Disease, which has an unknown etiology.  However, the examiner pointed to imaging results of the feet, knees, and back from June 2014 that were negative for arthritis in the feet or thoracolumbar spine and showed "minimal arthritis" in the bilateral knees.  Further, the examiner failed to explicitly opine on the Veteran's bilateral knee disabilities.  As such, an addendum opinion is needed to clarify the "intense arthralgias" referenced by the examiner.  

Further, "moderate asymptomatic pes planus" was documented on the Veteran's October 1994 entrance examination, as noted by the VA examiner.  The presumption of soundness, accordingly, did not attach.  See 38 U.S.C. § 1111.  As the Veteran's preexisting pes planus, or flat feet, was noted at the time of entry into service, service connection may be granted only if it is shown that the condition worsened beyond its natural progression during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  The Veteran's service treatment records show treatment for foot pain in June 1995 that was assessed as moderate pes planus.  The June 2014 VA examiner failed to adequately address whether there is clear and unmistakable evidence to rebut the presumption of aggravation.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  An addendum opinion should thus be obtained.  

The Veteran provided a private opinion dated in January 2015 from Dr. C.L. indicating that she has been treating the Veteran since 2012 for low back pain, intermittent leg pain, and flat feet.  She further stated that, "After a review of some of his military medical records, I see that these injuries were sustained while he was in the military."  Dr. C.L. explained that the Veteran reported continuous pain since his documented in-service "conservative" treatment for each condition.  She noted that the Veteran may have had better long term outcomes with different initial treatment, but finds that the Veteran still suffers from lumbar pain, flat feet, shin splints, and right knee tendinitis.  However, Dr. C.L. did not comment on the Veteran's post-service diagnosis of Still's Disease or have the benefit of a full review of the Veteran's treatment records, including documentation of a car accident in 2010.  As such, the opinion is afforded limited probative weight.  Nevertheless, an addendum opinion should be provided in light of this positive evidence. 

While in remand status, any pertinent, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. After obtaining any necessary releases, obtain all updated treatment records pertinent to the issues on appeal, including all associated imaging reports.

2. Then, return the claims file to the VA examiner who provided the June 2014 opinion, if available.  If the examiner is not available, another examiner should respond to the below inquiries.  The need for an additional examination is left to the discretion of the examiner.  Following review of the claims file, including a copy of this remand, the examiner should provide a well-reasoned opinion as to each of the following:

(a) Whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's preexisting pes planus was not aggravated beyond the natural progression of the condition during active service.

The examiner should specifically note the Veteran's June 1995 complaints of foot pain that was assessed as "pes planus moderate."  Additionally, the examiner should reconcile the opinion that the Veteran's current foot pain is caused by "severe arthralgias in the...foot" caused by Still's disease rather than pes planus and the June 2014 radiology report which was negative for arthritis in the feet.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was incurred during or is related to his active duty service.

The examiner is asked to comment on the Veteran's reports of ongoing back pain since a September 1995 in-service incident and the January 2015 private opinion that the Veteran's back disability had its onset in service.  Additionally, the examiner should reconcile the opinion that the Veteran's current back pain is caused by "severe arthralgias in the spine" caused by Still's disease and the June 2014 radiology report which was negative for arthritis in the lumbosacral spine.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disabilities were incurred during or are related to his active duty service.

The examiner is asked to comment on the Veteran's reports of ongoing knee pain since service and the January 2015 private opinion that the Veteran's knee disabilities had their onset in service.  Additionally, the examiner should reconcile the opinion that the Veteran's current knee pain is caused by "severe arthralgias in the...limbs" attributable to Still's disease and the October 2013 radiology report which showed "minimal arthritis" of his knees on x-ray.

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shin splints were incurred during or are related to his active duty service.

The examiner is asked to comment on the Veteran's reports of ongoing shin splints since service and the January 2015 private opinion that the Veteran's shin splints had their onset in service.  Additionally, the examiner should reconcile the opinion that the Veteran's current shin pain is caused by "severe arthralgias in the...limbs" caused by Still's disease and the October 2013 radiology report which showed "minimal arthritis" of his knees on x-ray.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



